DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84 (b)(1) since there are some photographs in the drawing section.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto-radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable.
Photographs in Figs. 1-4 should be replaced with drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sealing disc positioned in line and following the rotary saw blade” in claim 1, “a kerf splitting device positioned in line and following the rotary saw blade” in claim 6, and the kerf splitting device in form of a knife and a rod in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 3, it is unclear how the sealing disc follows the rotary saw blade.  
Regarding claim 6, it is unclear how the sealing disc follows the rotary saw blade.
Regarding claim 12, it is unclear how the kerf splitting device follows the saw blade.
Regarding claim 12 and the expression “wherein the kerf-engaging surface is part of one of the rotary saw blade and a sealing positioned in line and following the rotary saw; and a kerf splitting device 12 positioned in line and following the rotary saw blade to maintain separation of sealed kerf surfaces of the PVC board”, it appears that the term “a sealing positioned” means “a sealing disc positioned”.  The disclosure does not teach the sealing disc to be used in combination of the kerf splitting device.  
The term “follow” is interpreted as best understood as “behind”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3, the term “the rotary saw blade” lacks of antecedent basis.
Claim 14 and 19 are identical.  Claim 19 should be canceled or make it depend on a different claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dutina (4,599,929) in view of May (4,753,144).
Regarding claim 1, Dutina teaches a system capable of being used for sealing a cut edge of a cellular PVC board comprising: 

a sealing disc positioned in line and following the rotary saw blade that includes a kerf- engaging surface configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.
See Figs. 1-2.
Dutina teaches a kerf engaging surface 12 in form of a plate instead of a disc. Dutina also teaches that other forms of the kerf engaging surface could be used instead of a plate shape.
May teaches a kerf engaging surface in form of a disc 31 positioned in line and following a saw blade for keeping a cut portion separated from an original workpiece for preventing a blade getting jammed in a kerf.  See Fig. 5.  
The kerf engaging surface in form of a disc as taught by May functions in the same manner as the kerf engaging surface in Dutina. They are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to a kerf engaging surface in form of a disc as taught by Filion in the system of Dutina since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
The modified system of Dutina does not teach the kerf-engaging surface configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the kerf-engaging surface to In re Aller, 105 USPQ 233.
Regarding claim 2, the modified system of Dutina teaches the invention substantially as claimed except for the PVC board having a core temperature about 1200F-2000F. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cut PVC board having a core temperature about 1200F-2000F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dutina (4,599,929) in view of May (4,753,144) as applied to claims 1 and 2 above, and further in view of Richards (2,913,025).
The modified system of Dutina teaches the invention substantially as claimed except for the board being advanced about 4-5ft/min and the sealing disc rotating about 3000-3800rpm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to advance a board 4-5ft/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the disc 34 in May as a sanding disc as taught by Richards so that it can sand a cut surface performed by the blade 20 in additional to its original function as maintaining a gap in a kerf.
Richards does not teach the rotational speed of the disc 146. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the disc rotating 3000-3800rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutina (4,599,929) in view of Bishop (7,055,515).
Regarding claim 4, Dutina teaches a system capable of being used for sealing a cut edge of a cellular PVC board comprising a rotary saw blade 4 having an integral and elevated kerf-engaging surface configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.
See Figs. 1-2.
Dutina does not teach the saw blade having an integral and elevated kerf-engaging surface configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the saw blades in Dutina an integral and elevated kerf-engaging surface as taught by Bishop to apply an interference to a kerf surface for creating a smooth surface.
Bishop does not teach an interference of 0.002" to about 0.006.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply an interference of 0.002" to about 0.006 on a kerf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 12 and 13, Dutina teaches a system for sealing a cut edge of a cellular PVC board comprising: 
a rotary saw 4; 
a kerf-engaging surface configured to apply interference to a kerf surface of the PVC board, wherein the kerf-engaging surface is part of one of the rotary saw blade and a sealing positioned in line and following the rotary saw; and 
a kerf splitting device 12 positioned in line and following the rotary saw blade to maintain separation of sealed kerf surfaces of the PVC board.
See Figs. 1-2

Bishop teaches a saw blade 34 having an integral and elevated kerf-engaging surface 26 configured to apply an interference to a kerf surface for creating a smooth surface (sealed surface).  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the saw blades in Dutina an integral and elevated kerf-engaging surface as taught by Bishop to apply an interference to a kerf surface for creating a smooth surface.
Regarding claims 5, 14, 15, and 19, the modified system of Dutina teaches the invention substantially as claimed except for the PVC board having a core temperature about 1200F-2000F. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cut PVC board having a core temperature about 1200F-2000F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 6, 7 and 11, a kerf splitting device 12 is best seen in Fig. 1 in Dutina.
Regarding claims 8, 9 and 16-18, the modified system of Dutina teaches the invention substantially as claimed except for the board being advanced about 4-5ft/min and the blade rotating about 3000-3800rpm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to advance a board 4-5ft/min and the blade .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting systems of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHONG H NGUYEN/Examiner, Art Unit 3724